Exhibit 99.1 News Release STANDARD PACIFIC CORP. REPORTS 2 IRVINE, CALIFORNIA, May 7, 2009.Standard Pacific Corp. (NYSE:SPF) today announced operating results for its first quarter ended March 31, 2009.Homebuilding revenues from continuing operations for the 2009 first quarter were $209.5 million, down 40% from $348.2 million last year.The Company generated a net loss of $49.5 million, or $0.21 per diluted share, versus a net loss of $216.9 million, or $3.00 per diluted share, for the year earlier period.The 2009 first quarter results included asset impairment charges of $30.8 million, of which $28.7 million related to real estate inventories and $2.1 million related to lot option deposits.Impairment related charges for the 2008 first quarter totaled $192.3 million.The 2009 first quarter results also included $14.1 million in restructuring charges related to division consolidation and headcount reductions, and a $19.2 million charge related to the Company’s deferred tax asset valuation allowance.Excluding asset impairment and restructuring charges, the Company’s 2009 first quarter loss was approximately $2.8 million*, or $0.01 per diluted share.* During the quarter the Company generated $129.0 million of cash flows from operating activities, driven primarily from the receipt of a $114.5 million federal income tax refund and a $41.1 million decrease in inventories related to a reduction in the number of homes under construction and a decrease in land purchases.These cash flows were partially offset by a $7.3 million payment to exit a joint venture, operating losses and other changes in working capital.The Company ended the 2009 first quarter with $668.3 million of homebuilding cash (including restricted cash), a $41.9 million increase from December 2008.The Company reduced its homebuilding debt during the quarter by $75.1 million primarilythrough the repayment of $35 million of its bank credit facilities and the purchase at a discount of $26.9 million of its senior notes.On April 1, 2009, the Company repaid the remaining $124.6 million balance of its 5⅛% senior notes due 2009. Ken Campbell, President and CEO stated, “While we continue to endure the effects of the same lousy housing market that all of the other homebuilders are trying to operate in, we made significant progress in reducing our cost structure to better align our business with the decline in demand for new homes.The improvement in our overhead was achieved by reducing our headcount from nearly 1,300 employees at the end of December 2008 to less than 900 at the end of April 2009 – a 69% reduction from the peak in June 2006.Since June 2006, we have reduced our operating division count from 24to nine.” Mr.
